Title: From Thomas Jefferson to John Farrar, 12 February 1825
From: Jefferson, Thomas
To: Farrar, John


Dear Sir
Monticello
Feb. 12. 25.
your kind lre of Jan. 14.  was recd 3. weeks ago. the Report  accompanying it got separated from the lre in some of the post offices and did not come to hand until a few days ago. I have taken time to read it before I made my acknolmts for it which I now do with great pleasure. to our young establmt it conveys a treasure of informn in the experience  of the oldest and most successful one in our Country. it is certainly the most compleat &  satisfactory acct of the state of a public instn which I have ever seen. there is one radical difference between your and our establmt which renders some regulns of the one not appliable to the other. in yours the students are  required to go through a certain circle of instn in  different schools. with us they will attend  such schools only as they think promotive of their future  calling, and may devote their whole time to any one of them if they please. the value of the report is  duly increased by the evidence the communicn of it affords of that kind spirit of fraternisation which I wish to see prevail among instns having the same object in view, the improvemt of the mind & condn of man. with my thanks be pleased to accept the assurance of my high respect & esteem.Th:J.